Citation Nr: 0303148	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for a right hip disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs Regional Office (RO) in Pittsburgh, Pennsylvania.  
This case was previously before the Board on another issue in 
October 1999 and this issue was remanded for additional 
development and adjudication pursuant to due process 
considerations.  Because the veteran's appeal involves the 
propriety of the initial rating assigned following a grant of 
service connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has raised the issue of secondary service 
connection for a left hip disability.  The Board notes that 
the veteran raised a claim for a total disability rating 
based on individual unemployability (TDIU).  Neither claim is 
inextricably intertwined with the current issue on appeal, 
and the RO has not completed review of these claims in the 
first instance.  These matters are referred to the RO for 
appropriate action.

Finally a statement of the case was issued in February 2001 
on an increased rating for a back issue.  No timely 
substantive appeal was filed.  Thus the Board's consideration 
is limited to the issue on the title page.


FINDINGS OF FACT

1.  From the December 4, 1996 effective date of the grant of 
service connection to October 5, 2001, the veteran's service-
connected right hip disability has been manifested by 
subjective complaints of pain which, at most, limited flexion 
to 110 degrees.

2.  As of October 6, 2001, the veteran's service-connected 
right hip disability has been manifested by subjective 
complaints of pain which, at most, limits flexion to 85 
degrees and abduction to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a right hip 
disability greater than 10 percent for the period from 
December 4, 1996 to October 5, 2001, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5253 (2002).

2.  The criteria for a 20 percent disability rating, and no 
more, for right hip disability from October 6, 2001, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation in the August 1997 rating decision, the 
September 2001 statement of the case and the April 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in April 1997 and October 2001.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examinations, the Board notes 
that the reports reflect that the VA examiners reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of  "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

There are a number of diagnostic codes that pertain to the 
individual planes of motion of the hip joint, rather than the 
hip as a whole.  Thigh motion is affected by the hip joint.  
Limitation of motion of the thigh is evaluated under 
Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 
(abduction, adduction, rotation).  Normal flexion of the hip 
is to 125 degrees, normal extension is to 0 degrees, and 
normal abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2002).

Under Diagnostic Code 5251, limitation of thigh extension to 
5 degrees is rated at 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2002).  There is no higher rating 
available under that code.  

Under Diagnostic Code 5252, limitation of flexion to 45 
degrees permits assignment of a 10 percent rating and 
limitation to 30 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2002).

Under Diagnostic Code 5253, limitation of thigh rotation, 
with the loss of the ability to toe out more than 15 degrees, 
or for limitation of adduction with the loss of the ability 
to cross the legs warrants a 10 percent rating.  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  38 C.F.R. § 4.71a, (2002).  

Service connection is currently in effect for postoperative 
herniated disc, rated as 60 percent disabling since December 
1967.  In December 1996, the veteran filed a claim for 
secondary service connection for a right hip disability.  In 
support of his claim he underwent VA examinant in April 1997.  
At that time he complained of progressive lumbar spine pain 
which radiated into the right buttock and groin and down the 
anterior aspect of his right thigh.  He complained of diffuse 
weakness in his right lower extremity with associated 
excruciating pain.  He had particular problems ascending 
stairs or getting up from a kneeling position.  He noticed 
his pain and weakness increased as he tried to climb more 
than just a few stairs.  

Examination revealed the veteran had moderate distress when 
walking with a severe antalgic gait.  He was unable to sit 
still comfortably for more than a few minutes.  He had a 
negative Trendelenburg's sign.  He was able to heel-toe walk 
from a strength standpoint, but was unable to do so from a 
pain standpoint.  Sensation was intact through the lower 
extremity and motor was 5/5 on manual testing of all groups.  
Deep tendon reflexes were 0 in the ankles and knees.  Pedal 
pulses were 1+.  He had positive root tension signs on the 
right with buttock and thigh pain on straight leg raising and 
Lasegue.  Range of motion of the right hip was flexion to 110 
degrees, extension to 0 degrees, external rotation to 30 
degrees and internal rotation of 5 degrees.  X-rays of the 
hip showed minimal marginal osteophyte formation but no joint 
space narrowing or bony destruction.  The examiner concluded 
that although there was no gross atrophy and manual testing 
did not reveal substantial muscle weakness, pain caused 
substantial functional limitation.  There was no significant 
arthritis of the hips.  

In August 1997 service connection was established for a right 
hip disability secondary to the service-connected lumbar 
spine and a 10 percent evaluation was assigned, effective 
December 1996.  

During VA orthopedic examination in October 2001 the veteran 
reported that he had a one-block ambulatory tolerance and had 
been using a cane in his right hand for approximately one 
year.  More recently the had noticed the onset of left hip 
pain.  He did not take any oral anti-inflammatory medications 
and had not any physical therapy or injections.  He has no 
had any surgical treatment for the hip and denied a history 
of trauma of the hip area.  The Board notes that the examiner 
was not entirely clear in his examination report concerning 
clinical findings associated with the right hip as opposed to 
the non-service connected left hip, and it is likely that 
some of the findings reported are attributable to the left 
hip.  On examination the veteran walked with an antalgic 
gait.  Passive range of motion was to 85 degrees of flexion, 
0 degrees of extension, 15 degrees of internal rotation and 
approximately 60 degrees of external rotation on the right 
side.  There was obvious pain with internal rotation and 
flexion of the hip.  The examiner noted pain with passive 
abduction of the hip could only be performed to approximately 
15 degrees, but was not clear whether he was referring to the 
right hip.  X-rays of the right hip revealed minimal 
degenerative joint disease on the right side. 

As noted, in August 1997, the RO awarded a 10 percent 
disability evaluation for the veteran's right hip based, in 
large measure, on the medical evidence that in April 1997 
demonstrated significant limitation of motion in flexion, as 
well as external and internal rotation of the right hip.  He 
had pain on motion and minimal marginal osteophyte formation.  
Since service connection was granted, the veteran's flexion 
has shown varying degrees of limitation, from 85 to 110 
degrees.  Although the veteran has not shown limitation 
sufficient to support a 10 percent evaluation for limitation 
of flexion, it is reasonable to conclude from these 
examination findings that, as a whole, and considering flare-
ups and use limitations, he has met the criteria for a 10 
percent rating for limitation of flexion under Diagnostic 
Code 5252. At the time of the examination no weakness, 
atrophy or deformity was noted that would suggest greater 
dysfunction.

It was upon a VA physical examination on October 6, 2001 that 
clinical findings approximating the assignment of a 20 
percent rating were noted.  At the time the examiner reported 
that abduction in the right thigh was limited to 15 degrees.  
Resolving any doubt in favor of the veteran, the Board finds 
that, beginning October 6, 2001, the veteran had a 30-degree 
loss of abduction, therefore a 20 percent disability 
evaluation is in order under Diagnostic Code 5253.  See 
38 C.F.R. §§ 3.102, 4.7 (2002).

While the clinical findings from October 2001 are thus 
supportive of the assignment of a 20 percent rating, they do 
not approximate findings consistent with a higher evaluation.  
The Board notes that there is no evidence of ankylosis of the 
right hip to warrant a separate rating under Diagnostic Code 
5250, nor is there evidence of a flail right hip joint to 
warrant application of Diagnostic Code 5254.  There is also 
no evidence of malunion or nonunion of the femur so as to 
warrant application of Diagnostic Code 5255.  

Also as a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the veteran has been granted the 
maximum rating possible for limitation of abduction under 
Diagnostic Code 5253, the analysis required by DeLuca would 
not result in a higher schedular rating.

In the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.  The Board does not find that the evidence shows 
greater impairment than is recognized by a 10 percent rating 
December 4, 1996 through October 5, 2001, or a 20 percent 
rating on and after October 6, 2001.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b). As to the disability picture presented, 
the veteran's right hip disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b) (2002).  The record does not reflect 
frequent hospital care, and any interference with the 
veteran's employment in this case is not beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  It is noted that the 20 percent rating 
for right hip disability accounts for what is considered to 
be the average impairment of earning capacity for veteran's 
disability.  In sum, the regular schedular criteria are shown 
to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


	(CONTINUED ON NEXT PAGE)







ORDER

Upon the facts found, no increase is warranted in the 10 
percent disability rating prior to October 6, 2001, but a 20 
percent disability rating but not higher, effective October 
6, 2001 is granted, subject to the statutes and regulations 
governing the payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

